COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     John R. Guillory and Preis, PLC v. Hallmark Specialty Insurance
                         Company

Appellate case number:   01-22-00081-CV

Trial court case number: 2021-33760

Trial court:             151st District Court of Harris County

       James H. Gibson has filed a motion to appear pro hac vice as counsel for Appellants John
P. Guillory and Preis PLC. The motion is supported by a motion from Texas attorney David L.
Pybus. Both motions comply with the rules. TEX. RULES GOVERN. BAR ADM’N R. XIX; TEX. R.
APP. P. 10.1(a). Accordingly, we grant both motions and order that James H. Gibson is
admitted pro hac vice to participate in this appeal as counsel for Appellants.
       It is so ORDERED.

Judge’s signature: /s/Veronica Rivas-Molloy
                   Acting individually


Date: March 3, 2022